                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


INTERNATIONAL BROTHERHOOD                    :
 OF ELECTRICAL WORKERS                       :
 LOCAL UNION NO. 654                         :
HEALTH AND WELFARE FUND et al.,              :             Civil Action
               Plaintiffs,                   :             No. 18-5534
                                             :
                        v.                   :
                                             :
TINA HUDLOW et al.,                          :
                Defendants.                  :


                                             ORDER

         This 26th day of March, 2019, it is hereby ORDERED that Plaintiffs’ Motions to

    Dismiss Defendant’s Counterclaims (ECF No. 9) and for Interpleader Deposit (ECF No. 4)

    are GRANTED, and Defendant’s counterclaims are dismissed.

         Within twenty-one (21) days of the date of this Order, The Union Labor Life Insurance

    Company on behalf of David Hudlow, Group Policy No. G-2860, shall deposit the

    interpleader funds in the amount of $50,000.00 with the Court Registry Investment System

    (“CRIS”) Disputed Ownership Fund (“DOF”). Movant has no ownership interest in the funds

    deposited. These funds shall be administered by the Administrative Office of the United

    States Courts, which shall be authorized to collect the DOF and to meet all DOF tax

    administration requirements in accordance with the Standing Order Regarding Deposit and

    Investment of Registry Funds entered September 22, 2016.

          
                                                          /s/ Gerald Austin McHugh
                                                    United States District Judge
